DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is dependent upon itself, and thus the scope of this claim cannot be determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broyles et al. (US 2003/0081732 A1).
With respect to claim 1, Broyles discloses: a longitudinal-positioning indicator (marking grid, abstract) comprising: a substrate including a first side and a second side (marking grid has a front and back side, par. [0029]), wherein the second side is at least partially coated with an adhesive (pressure sensitive adhesive, par. [0027]); and a set of longitudinal-positioning guidelines secured with the substrate (radiopaque strips, par. [0027]), wherein the set of longitudinal-positioning guidelines is configured to indicate a position along a length of the longitudinal-positioning guidelines based on a cross-section of the longitudinal-positioning indicator taken substantially orthogonally to the set of longitudinal-positioning guidelines (“the marking grid is placed with the radiopaque strips substantially perpendicular to the plane of the scan” and “when a CT scan is taken, the radiopaque strips 18 produce reference marks on the image”, par. [0027]; also “the wider distance between points on the radiographic image may be used as a reference for determining the location of the marking grid relative to the image”, par. [0026]).
With respect to claim 2, Broyles discloses the set of positioning guidelines to be disposed on the first side of the substrate (strips, 18, par. [0025]).
With respect to claim 7, Broyles discloses an elongated body portion for the set of longitudinal-positioning guidelines (elastic substrate, par. [0020-0021]) and a margin portion extending from the elongated body portion (edge with holes, 24).
With respect to claim 9, Broyles discloses a releasable backing secured to the substrate by the adhesive (releasable backing, par. [0028]).
Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupnick (US 5,052,035).
With respect to claim 1, Krupnick discloses: a longitudinal-positioning indicator (abstract) comprising: a substrate including a first side and a second side (front and back side of substrate, Fig. 1), wherein the second side is at least partially coated with an adhesive (plural patches of adhesive, col 4. lines 41-50); and a set of longitudinal-positioning guidelines secured with the substrate (parallel vertical lines, Fig. 1), wherein the set of longitudinal-positioning guidelines is configured to indicate a position along a length of the longitudinal-positioning guidelines based on a cross-section of the longitudinal-positioning indicator taken substantially orthogonally to the set of longitudinal-positioning guidelines (parallel horizontal lines indicate a position along vertical lines by indication of where they cross the vertical lines, Fig. 1).
With respect to claim 2, Krupnick discloses the set of positioning guidelines to be disposed on the first side of the substrate (parallel lines on front surface of substrate, Fig. 1).
With respect to claim 7, Krupnick discloses an elongated body portion for the set of longitudinal-positioning guidelines (flexible sheet of material holding grid, col. 4, lines 15-24) and a margin portion extending from the elongated body portion (periphery of sheet with identification information, etc., Fig. 1).


Specification
The disclosure is objected to because of the following informalities:
The specification refers to “Figure 1” in at least paragraphs 0032, 0032, 0034, 0035, 0042, and 0046. The drawings include Fig. 1A and 1B, thus it is unclear which drawings this is meant to reference. Likewise, paragraph 0055 refers to “Figure 9”, while the drawings include Fig. 9A and 9B.
Appropriate correction is required.
Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the cited prior art does not disclose the substrate to have a first radiopacity, as claimed.
With respect to claims 4 and 5, the cited prior art does not disclose the claimed plurality of guidelines of different lengths.
With respect to claim 8, the cited prior art does not disclose the claimed margin portion including a set of tabs.
With respect to claims 10-20, the cited prior art does not disclose the claimed combination of lateral-positioning guidelines and longitudinal-positioning guidelines, wherein the set of lateral-positioning guidelines and the set of longitudinal-positioning guidelines are configured to provide a pair of orthogonal coordinates that indicate a location within an area bounded by the marking grid, the location based on a cross-section of the marking grid taken substantially orthogonally to the set lateral-positioning guidelines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	26 July 2022